DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2021 has been entered. 

Response to Amendment
3. 	This communication is in response to the RCE filed on 03/01/2021. The Examiner has acknowledged the amended Claims 1, 4, 11 and 14. New Claims 21-22 have been added. Claims 1-7, 9-17 and 19-22 are pending.

Response to Arguments
4.	Applicant’s arguments [REMARKS pages 8-12] filed on 03/01/2021 have been fully considered. 

withdrawn in view of applicant’s amendment, in light of applicant’s persuasive arguments based on the amendment.

Allowable Subject Matter
6.	Based on the further search conducted, the amendment filed on 03/01/2021, and in light of persuasive arguments based on applicant’s amendment, the record is deemed sufficiently clear that no further statement of reasons for allowance is necessary. 

7.	Independent Claims 1 and 11 are allowed. Dependent Claims 2-7, 9-10, 12-17 and 19-22 are allowed in view of their respective dependence on independent claims. Allowed claims are renumbered to 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3/10/2021